NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                 For the Seventh Circuit 
                                 Chicago, Illinois 60604 
                                              
                               Submitted January 11, 2017* 
                                Decided January 11, 2017 
                                              
                                          Before 
 
                          FRANK H. EASTERBROOK, Circuit Judge 
                           
                          ANN CLAIRE WILLIAMS, Circuit Judge 
                           
                          DAVID F. HAMILTON, Circuit Judge 
                           
No. 16‐3183 
 
GRACE AKINLEMIBOLA,                               Appeal from the United States District 
       Plaintiff‐Appellant,                       Court for the Northern District of Illinois, 
                                                  Eastern Division. 
       v.                                          
                                                  No. 16 C 5291 
PENNSYLVANIA HIGHER                                
EDUCATION ASSISTANCE,                             Sharon Johnson Coleman, 
d/b/a AMERICAN EDUCATION                          Judge. 
SERVICES, 
       Defendant‐Appellee. 
                                        O R D E R 

       In this diversity action, Grace Akinlemibola appeals the dismissal of her 
complaint alleging that the servicer of her student loans mishandled her requests to 
defer payments and in the process breached their contract and violated various state 
laws. The district court dismissed her complaint for failure to state a claim. We affirm.   
                                                 
            * We have unanimously agreed to decide the case without oral argument because 

the briefs and record adequately present the facts and legal arguments, and oral 
argument would not significantly aid the court. See FED. R. APP. P. 34(a)(2)(C). 
No. 16‐3183                                                                            Page 2 
 
        In her operative complaint, Akinlemibola alleged that the wrongful conduct of 
her student‐loan servicer, the Pennsylvania Higher Education Assistance Agency, led to 
negative information being included on her credit reports. According to the complaint, 
she applied to the agency in October 2015 for a six‐month deferment of payments. 
Receiving no response, she resubmitted a deferment application. She still heard nothing, 
so in January 2016 she spoke with an agency representative, who told her that the 
deferment would be applied to her account within two to three days. Akinlemibola says 
she relied on this representation and stopped making payments on her account. In May, 
however, she learned that reports from three credit‐reporting agencies contained 
negative information concerning the loans. She promptly paid the entire past due 
balance of the loans.   
         
        Akinlemibola says that she then called the agency and a customer‐service 
representative told her that a wrong application form may have been listed on the 
website and that submission instructions were incorrect. The representative gave 
Akinlemibola both a different fax number to submit her deferment application, as well 
as an example of the form she should use to apply for deferment requests. This 
information was false, Akinlemibola says, because the supposedly incorrect forms and 
fax number remained on the agency’s website. 
         
        Akinlemibola, an Illinois citizen, brought this suit in federal court against the 
agency, a Pennsylvania corporation with its principal place of business in that state. She 
alleged breach of contract, promissory estoppel, gross negligence, negligent and 
fraudulent misrepresentation, defamation, and tortious interference with an economic 
relationship. Akinlemibola attached copies of the deferment applications to her 
complaint, making them part of the pleadings. FED. R. CIV. P. 10(c); see Brownmark Films, 
LLC v. Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012). 
         
        On the agency’s motion, the district court dismissed the complaint for failure to 
state a claim. FED. R. CIV. P. 12(b)(6). All of Akinlemibola’s claims were undermined, the 
court explained, by certain facts alleged in the complaint and incorporated in the 
attached deferment applications. For instance, the forms informed applicants that they 
would “receive a letter indicating whether [their] request has been approved or denied,” 
and that it was “important to continue to make payments until [an] alternative 
repayment option has been approved.” Akinlemibola’s allegations, the court 
determined, “affirmatively show[]” her understanding that her request for deferment 
could be denied. Moreover, the court observed, Akinlemibola filled out the forms 
improperly, failing to obtain her co‐borrower’s signature as required. 
No. 16‐3183                                                                            Page 3 
 
         The court then explained why each of her individual claims failed to state a claim. 
First, she could not state a claim for misrepresentation, whether based on fraud or 
negligence, because she could not show that she had been harmed by the agency’s 
misinformation about the fax number, since any damages she incurred were the result of 
her own nonpayment of loan obligations. Nor could she state a breach‐of‐contract claim 
because no contract could have been formed simply by her submission of a deferment 
request; the servicer here had the authority to approve or deny any such request. Third, 
she could not state a promissory‐estoppel claim, since she could not reasonably have 
relied on the customer‐service representative’s oral statement in the face of written 
representations on the deferment application that she must continue to make payments 
until the agency approved the request in writing. Fourth, she could not state a 
defamation claim because she could not show that any false statement was made to 
credit‐reporting agencies, given her acknowledgment that she did not make any 
requisite payments on the loans. And finally, she did not state a claim for tortious 
interference because she did not suggest that the agency knew of any prospective 
business relationship, let alone intended to disrupt it. 
          
         On appeal Akinlemibola first argues that the district court’s dismissal of her claim 
for misrepresentation deprived her of an opportunity to elaborate on the nature of her 
damages. But such elaboration would not save her misrepresentation claim. One 
element of a misrepresentation claim, whether fraudulent or negligent, is damage 
resulting from an action taken in reliance on the truth of the other party’s statement, 
see Wigod v. Wells Fargo Bank, N.A., 673 F.3d 547, 569, 573 (7th Cir. 2012) (interpreting 
Illinois law), and here, as the district court found, any damage incurred by Akinlemibola 
(i.e., poor credit score) resulted from her own nonpayment of loan obligations. 
            
         She next challenges the dismissal of her breach‐of‐contract claim, arguing that the 
district court did not “recognize a mutual understanding” between the parties. She 
points to her allegation that she previously obtained deferments from the agency, and 
that these past dealings (along with her phone conversation with the customer‐service 
representative) created a “mutual understanding” that her deferment automatically 
would be granted upon receipt of her completed application. But, as the district court 
explained, no contract could have been formed merely upon her submission of an 
application for deferment where the agency was authorized to approve or deny the 
request. See Wigod, 673 F.3d at 561 (7th Cir. 2012). What’s more, no contract could have 
been formed because Akinlemibola left the application incomplete by not having her 
co‐borrower sign the application. 
          
No. 16‐3183                                                                          Page 4 
 
        Next Akinlemibola challenges the court’s dismissal of her promissory‐estoppel 
claim, arguing that she reasonably relied on the customer‐service representative’s oral 
statement that the servicer would apply her deferment to her account within two to 
three days. Her reliance was reasonable, she maintains, because she had prior dealings 
with the agency where her deferment was applied immediately to her account. But none 
of this addresses the district court’s appropriate observation that her reliance could not 
have been reasonable given the written representations on the application that she must 
continue to make payments until informed by the agency in writing that her request had 
been approved. 
         
        We have considered Akinlemibola’s remaining arguments, and none has merit. 
          
                                                                             AFFIRMED.